NO. 07-03-0190-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL A

                                     MAY 14, 2003

                         ______________________________


                         SANDRA ANN BRAND, APPELLANT

                                             V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

         FROM THE WHEELER COUNTY COURT OF WHEELER COUNTY;

                  NO. 7447; HONORABLE JERRY DAN HEFLEY, JUDGE

                        _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                              MEMORANDUM OPINION


      Appellant Sandra Ann Brand filed a Motion to Dismiss Appeal on May 8, 2003,

averring that she no longer wishes to prosecute her appeal. The Motion to Dismiss is

signed by both appellant and her attorney.


      Without passing on the merits of the case, appellant’s motion for voluntary dismissal

is granted and the appeal is hereby dismissed. Tex. R. App. P. 42.2.



                                                  Phil Johnson
                                                  Chief Justice
Do not publish.